DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The applicant’s submission of the Information Disclosure Statement(s) (IDS), received 10/16/2018, in compliance with 37 CFR 1.97 and 37 CFR 1.98 is acknowledged by the examiner. Except as noted below, the examiner has considered the cited references in examination of the application and attached signed and dated copies to the Office action.		
Non-Patent Literature Document No. 3 has not been considered because the date of publication isn’t identified as required by 37 CFR 1.98(b)(5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Nagaraja, U.S. Patent Application Publication No. 2018/0260700, in view of Gregory Byrd and Mark Holliday, "Multithreaded processor architectures” (herein Byrd).
Regarding claim 1, Nagaraja teaches a neural core [System 100. Nagaraja at paragraphs 57 and 90. FIGS. 1 and 4] comprising: 
an instruction memory, the instruction memory comprising a plurality of instruction streams, each instruction stream associated with one of a plurality of agents [System 100 comprises memory module 10 that stores instructions for a plurality of tasks/threads (i.e. instruction stream), each task/thread associated with reinforcement learning agent. Nagaraja at paragraphs 57 and 59. Further, system 100 comprises memory module 16, which also stores operations (i.e. instructions) for the threads. Nagaraja at paragraphs 68; FIG. 1 and 4]; and 
a plurality of shared functional units [The reinforcement learning processor 14 comprises a plurality of processor cores, each of which comprises a plurality of execution units that are assigned to any thread. Nagaraja at paragraph 62. That is, the processor cores and execution units are both shared functional units.], 
wherein the neural core is adapted to concurrently execute the plurality of instruction streams on the plurality of associated agents [The execution units of each processor core execute four threads simultaneously (i.e. concurrently) on the associated agents. Nagaraja at paragraph 62], wherein the execution comprises: 
maintaining a separate context for each of the plurality of agents [An agent context is maintained for each agent, wherein the agent context includes register state. Nagaraja at paragraphs 67, 88; FIG. 2A], and 
determining a plurality of operations from the instructions of each instruction stream, and directing the operations to the shared functional units [The Complex Instruction Fetch and Decode (CISFD) unit determines the function to be performed by the instructions and assigns the instruction thread to an execution unit. Nagaraja at paragraphs 65-66].
Nagaraja doesn’t teach maintaining a separate program counter for each of the plurality of agents. That is, although Nagaraja teaches maintaining a context comprising register state, Nagaraja doesn’t explicitly state that the context comprises a program counter. In the analogous art of multithread processors, Byrd teaches maintaining a context comprises maintaining a separate program counter for each context/thread [Byrd at top figure on page 39 and caption; 1st full paragraph, middle column, page 40; “Defining terms” section on page 40, “context”, “hardware context”, and “thread” definitions]. A program counter must be maintained for each context in order define the current state of the context as well as ensure the proper resumption of computation after an interrupt [See Byrd at 2nd paragraph, left column, page 40]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the agent contexts of Nagaraja to further comprise a program counter, as taught by Byrd, thereby maintaining a separate program counter for each of the plurality of agents, in order to define the current state of the context as well as ensure the proper resumption of computation after an interrupt.

Regarding claim 2, Nagaraja, as modified, teaches the neural core of claim 1, wherein the shared functional units comprise arithmetic, communication, address, and/or computation units [The execution units execute the instruction set (Nagaraja at paragraphs 61-62), which includes arithmetic operations (e.g. Add), communication operations (e.g. Mv), address operations (e.g. Ldgpx), and computation operations (e.g. Mul). Nagaraja at Table in paragraph 97. Therefore, the processor cores and execution units comprise arithmetic, communication, address, and/or computation units].

Regarding claim 3, Nagaraja, as modified, teaches the neural core of claim 1, wherein the each of the plurality of operations control one of the shared functional units [Each of the operations from the threads (i.e. instructions streams) execute on (i.e. control) one of the execution units of one of the processor cores. Nagaraja at paragraphs 68-69].

Regarding claim 4, Nagaraja, as modified, teaches the neural core of claim 1, wherein each of the plurality of instruction streams is statically scheduled [The scheduler scheduling the threads (i.e. instructions streams) prior to execution on the reinforcement learning processor (i.e. statically). Nagaraja at paragraph 74].

Regarding claim 5, Nagaraja, as modified, teaches the neural core of claim 4, wherein the static schedule is conflict free [The scheduler provides intercommunication and synchronization and, thereby, the schedule is conflict free. Nagaraja at paragraph 89].

Regarding claim 6, Nagaraja, as modified, teaches the neural core of claim 5, wherein the static schedule requires that no two operations access the same shared functional unit simultaneously [Each threads is assigned to a processor core and respective execution unit, thereby requiring that no two operations access the same execution unit simultaneously. Nagaraja at paragraph 62].

Regarding claim 7, Nagaraja, as modified, teaches the neural core of claim 1, wherein the plurality of operations is directed to the shared functional units at runtime [The CISFD assigns (i.e. directs) the thread operations to an execution unit of one of the processor cores at runtime. See Nagaraja at paragraph 65].

Regarding claim 8, Nagaraja, as modified, teaches the neural core of claim 7, wherein the plurality of operations are directed to the shared functional units within a sequence of time windows [The operations are assigned (i.e. directed) to the processor cores and execution units (i.e. both shared functional units) within a sequence of clock cycles (i.e. time windows). See Nagaraja at paragraphs 65 and 92].

Regarding claim 9, Nagaraja, as modified, teaches the neural core of claim 1, wherein determining the plurality of operations comprises decoding instructions of each instruction stream [The CISFD unit decodes the instruction to determine its operation. Nagaraja at paragraphs 66 and 105].

Regarding claim 10, Nagaraja, as modified, teaches the neural core of claim 7, wherein directing the plurality of operations to the shared functional units comprises merging operations from each of the plurality of instruction streams [Assigning the operations to the execution units comprises grouping (i.e. merging) operations from the plurality of threads (i.e. instruction streams) onto a processor core. Nagaraja at paragraph 65].

Regarding claim 11, Nagaraja, as modified, teaches the neural core of claim 10, wherein merging operations comprises detecting conflicts between operations directed to the same shared functional unit [The grouping/assigning of threads to execution units comprises the execution a SIMA instructions that execution the same operation on a plurality of agents/threads simultaneously on execution units of a processing core, thereby inherently detecting conflicts between operations directed to the same shared execution unit/processing core. See Nagaraja at paragraph 65, 69, 98].

Regarding claim 12, Nagaraja, as modified, teaches the neural core of claim 1, adapted to map the plurality of operations to any of the shared functional units [Each of plurality of operations are assigned to one of the execution unit of one of the processor cores. Nagaraja at paragraph 65, 69].

Regarding claim 13, Nagaraja, as modified, teaches the neural core of claim 1, wherein the instruction memory is logically segmented [Memory module 16 is logical partitioned (i.e. segmented) into at least four partitions. Nagaraja at paragraph 63; FIG. 1 and 4].

Regarding claim 14, Nagaraja, as modified, teaches the neural core of claim 1, wherein the execution is divided into a plurality of cycles [The processor is executed at a clock frequency and, thereby, execution is divided into a plurality of clock cycles. Nagaraja at paragraph 21 and 92].

Regarding claim 15, Nagaraja, as modified, teaches the neural core of claim 1, further comprising a plurality of parallel data paths, each comprising a subset of the plurality of shared functional units [There are a plurality of processor cores (i.e. parallel data paths), each comprising a subset of the total execution units. Nagaraja at paragraphs 61-62, 69; FIG. 1A-1B].

Regarding claim 16, Nagaraja, as modified, teaches the neural core of claim 1, wherein the plurality of agents executes synchronously [The scheduler provides synchronous access to the various thread/agent memories, thereby providing synchronous execution. Nagaraja at paragraphs 74 and 89].

Regarding claim 17, Nagaraja, as modified, teaches the neural core of claim 16, wherein synchronous execution is provided via a synchronization signal [Synchronous execution (see claim 16 above) is provided by the scheduler by controlling access (i.e. via at least a synchronization signal) to the thread/agent memories. Nagaraja at paragraphs 74 and 89].

Regarding claim 18, Nagaraja teaches a method comprising: 
reading a plurality of instruction streams from an instruction memory of a neural core, each instruction stream associated with one of a plurality of agents [Reading a plurality of tasks/threads (i.e. instruction stream) from memory module 10, each task/thread associated with reinforcement learning agent. Nagaraja at paragraphs 57 and 59]; 
concurrently executing the plurality of agents by the neural core [The plurality of agents are executed simultaneously (i.e. concurrently) by execution units on one of a plurality of processor cores. Nagaraja at paragraph 62]; 
maintaining a separate context for each of the plurality of agents [An agent context is maintained for each agent, wherein the agent context includes register state. Nagaraja at paragraphs 67, 88; FIG. 2A]; 
determining a plurality of operations from the instructions of each instruction stream, [The Complex Instruction Fetch and Decode (CISFD) unit determines the function to be performed by the instructions of each thread. Nagaraja at paragraph 66] and 
directing the operations to shared functional units of the neural core [The CISFD unit assigns the instruction thread to an execution unit. Nagaraja at paragraph 65]
Nagaraja doesn’t teach maintaining a separate program counter for each of the plurality of agents. That is, although Nagaraja teaches maintaining a context comprising register state, Nagaraja doesn’t explicitly state that the context comprises a program counter. In the analogous art of multithread processors, Byrd teaches maintaining a context comprises maintaining a separate program counter for each context/thread [Byrd at top figure on page 39 and caption; 1st full paragraph, middle column, page 40; “Defining terms” section on page 40, “context”, “hardware context”, and “thread” definitions]. A program counter must be maintained for each context in order define the current state of the context as well as ensure the proper resumption of computation after an interrupt [See Byrd at 2nd paragraph, left column, page 40]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the agent contexts of Nagaraja to further comprise a program counter, as taught by Byrd, thereby maintaining a separate program counter for each of the plurality of agents, in order to define the current state of the context as well as ensure the proper resumption of computation after an interrupt.

Regarding claim 19, Nagaraja teaches the method of claim 18, further comprising: computing by the neural core a portion of a neural network layer [Nagaraja at paragraph 56 and 103; FIG. 7B].

Regarding claim 20, Nagaraja teaches a method comprising: 
executing a plurality of instruction streams, each by one of a plurality of agents [Executing a plurality of threads (i.e. instruction streams), each thread associated with reinforcement learning agent. Nagaraja at paragraphs 57, 59, and 62]; 
maintaining a plurality of program counters, each by one of the plurality of agent [Each agent maintains an agent context comprising register state as well as a pointer to operations memory, each of which comprises a program counter. Nagaraja at paragraphs 67, 88, 113-114; FIG. 2A], wherein a plurality of shared functional units is controlled by the plurality of instruction streams [Each processor core comprises a plurality of execution units that are assigned to any thread (i.e. the execution units are shared).  Nagaraja at paragraph 62], the plurality of the shared functional units performing an inference [The reinforcement learning processor, via its execution units, execute instructions performing inference. Nagaraja at paragraphs 69 and 102].

Regarding claim 21, Nagaraja teaches the method of claim 20, wherein the inference operations comprise computation, communication, or memory addressing operations [The instruction set for performing the inference operations includes arithmetic operations (e.g. Add), communication operations (e.g. Mv), address operations (e.g. Ldgpx), and computation operations (e.g. Mul). Nagaraja at Table in paragraph 97].





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagaraja, U.S. Patent Application Publication No. 2018/0260691, teaches a reinforcement learning processor that executions a plurality of threads on a plurality of associated agents using shared execution units.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123